Title: To Thomas Jefferson from Robert Smith, 26 August 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir, 
                     Navy Department 26 Aug 1805
                  
                  Will you be pleased to give your signature to the enclosed Blank Commisions & Warrants? They are required for gentlemen already appointed, & others that it may be found necessary to appoint—
                  I have the honor to be with the highest respect sir, yr mo obt.
                  
                     Rt Smith 
                     
                  
               